DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 7/26/22 is acknowledged.  The traversal is on the ground(s) that  “However, there is no evidence of record to show that the claimed product can be made as the Office has alleged, or that the claimed process can be used to make a different product. The Office has simply stated the conclusions…..Applicants respectfully submit that a search of all the claims would not impose a serious burden on the Office.”  This is not found persuasive because per MPEP 806.05(f), allegations of different processes or products need not be documented.   MPEP § 806 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner maybe prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined. Since the Examiner has shown a different classification for the different groups of claims, a burden for examining both groups has been shown. And it is noted that there does not seem to be any relation between the method according to claim 1 and the hollow silica particles according to claim 13.  The requirement is still deemed proper and is therefore made FINAL.
3.	Claim 13 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/26/22.
Claim Objections
4.	Claim 5 is objected to because of the following informalities:  the limitation “ at least one of an alkali metal silicate aqueous solution and an activated silicic acid aqueous solution” in lines 2-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ at least one of an alkali metal silicate aqueous solution or an activated silicic acid aqueous solution”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the second silica material is added to the emulsion heated” in lines 1-2 is not clear whether it is the second silica material that is heated or the emulsion is heated.
7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the obtained hollow silica particles have an average primary particle size of from 10 nm to 10 μm and a BET specific surface area of at most 300 m2/g” in lines 1-3 recites product features exclusively and does not define a method.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 1-3, 5, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO2016/137456 A1),  further in view of Schacht et al., Science, Vol. 273, 9 August 1996, pp. 768-771.
Regarding claim 1, Lee discloses a method for producing hollow silica particles(abstract), which comprises: adjusting the pH of an oil-in-water emulsion containing an aqueous phase(p. 2, lines 5-10), an oil phase (p. 2, lines 5-10) and a surfactant (p. 2, lines 5-10) to between about 4 and about 10 (p. 7, lines 16-24) and adding a first silica material to the oil-in-water emulsion(p. 2, lines 5-6), adding a second silica material to the emulsion having the first silica material added(p. 2, lines 20-28), at its pH of at least 8 (p. 2, lines 20-22), in the presence of alkali metal ions (p. 8, lines 3-8), to obtain a hollow silica precursor dispersion(p. 2, lines 29-34), and
obtaining a hollow silica precursor from the hollow silica precursor dispersion and obtaining hollow silica particles from the hollow silica precursor(p. 2, lines 29-34), the scope of the disclosure is not limited to the specific values recited when defining a range (p. 3, lines 33-34) but does not explicitly disclose adjusting the pH of an oil-in-water emulsion to at most 3.0.
	Schacht teaches oil-water interface templating of mesoporous macroscale structures (title). Schacht teaches addition of tetraethoxysilane (TEOS) dissolved in an organic solvent to the acidic solution containing the surfactant while stirring creates an oil-in-water emulsion, then TEOS is hydrolyzed under acidic conditions at the interface and there forms the mesostructured under the influence of the surfactant (p. 770, col. 2, lines 6-15).  Schacht teaches dissolving 1 g of gemini surfactant in 56 g of 1.5 M HCl and then adding 4 g of TEOS in 1.2 g of mesitylene over 40 min while stirring at room temperature results in the formation of a product containing hollow spheres (Fig. 4, p. 770, Col. 1, lines 10-16). Schacht teaches in Fig. 5 that the oil droplet is first completely transparent and then becomes gradually covered by a silica skin (p. 770, Col. 1, lines 24-38). 
	It would have been obvious to one of ordinary skill in the art to adjust the pH of the oil-in-water emulsion of Lee with the acidic solution as taught by Schacht in order to form hollow spheres.
Regarding claim 2, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses  the first silica material and the second silica material are each independently at least one member selected from the group consisting of an alkali metal silicate(Lee, p. 8, lines 3-4), activated silicic acid (Lee, p. 8, lines 3-4) and a silicon alkoxide(Lee, p. 5, lines 23-30).
Regarding claim 3, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses  the alkali metal silicate is sodium silicate(Lee, p. 8, line 3).
Regarding claim 5, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses  as the second silica material, at least one of an alkali metal silicate aqueous solution or an activated silicic acid aqueous solution is used(Lee, p. 8, lines 3-8).
Regarding claim 6, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses the second silica material is added to the emulsion heated(Lee, p. 2, lines 29-31).
Regarding claim 8, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses  a base is added to the emulsion after adding the first silica material(Lee, p. 2, lines 18-19), and then the second silica material is added(Lee, p. 2, lines 20-21).
Regarding claim 12, modified Lee discloses all of the claim limitations as set forth above. Modified Lee discloses  the obtained hollow silica particles have a particle size of less than about 400 nm (Lee, p. 2, lines 33-34) which is within the range of an average primary particle size of from 10 nm to 10 μm, thus reading on the limitation. Modified Lee discloses in step f) holding the solution for about 0.5 to about 16 hours, at room temperature, more typically at about 20 °C- to about 95 °C, and still more typically at 20 °C- to about 70 °C, with optional stirring, to allow the silica precursor to hydrolyze and condense to form a layer of silica coating on the thin shell hollow silica templates, resulting in a hollow silica having a particle size of less than about 400 nm (Lee, p. 2, lines 29-34) but does not explicitly disclose a BET specific surface area of at most 300 m2/g.
It would have been obvious to one of ordinary skill in the art to modify the method of modified Lee to obtain hollow silica particles with a BET specific surface area of at most 300 m2/g, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
12.	Claim(s) 4, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO2016/137456 A1),  further in view of Schacht et al., Science, Vol. 273, 9 August 1996, pp. 768-771 as applied to claim 1 above, in further view of Nakada et al. (JP2006102592(A)) as cited in IDS dated 5/28/20 with citations from machine translation provided with this Office Action.
Regarding claim 4, modified Lee discloses all of the claim limitations as set forth above. Modified Lee does not disclose  as the first silica material, an alkali metal silicate aqueous solution is used.
Nakada teaches the hollow silica microcapsule is manufactured through a process (A) for mixing an organic solvent and a surfactant with an alkali metal silicate-containing aqueous solution to obtain a W/O type emulsion, a process (B) for mixing an aqueous solution containing an ammonium salt or the like of an inorganic acid with the obtained emulsion to form the hollow silica microcapsule, a process (C) for washing the hollow silica microcapsule without performing alcohol washing for removing the surfactant, drying the washed one and baking it at 300-800°C and a process (D) for performing the meso-perforation of the wall material of the baked hollow silica microcapsule(abstract).    
It would have been obvious to one of ordinary skill in the art to substitute in the method of modified Lee,  as the first silica material, an alkali metal silicate aqueous solution as taught by Nakada, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claim 7, modified Lee discloses all of the claim limitations as set forth above. Modified Lee discloses  an acid is added to the oil-in-water emulsion to adjust the pH to at least 3 (Schacht, p. 770, Col. 1, lines 10-16), but does not disclose then as the first silica material an alkali metal silicate aqueous solution is added.
Nakada teaches the hollow silica microcapsule is manufactured through a process (A) for mixing an organic solvent and a surfactant with an alkali metal silicate-containing aqueous solution to obtain a W/O type emulsion, a process (B) for mixing an aqueous solution containing an ammonium salt or the like of an inorganic acid with the obtained emulsion to form the hollow silica microcapsule, a process (C) for washing the hollow silica microcapsule without performing alcohol washing for removing the surfactant, drying the washed one and baking it at 300-800°C and a process (D) for performing the meso-perforation of the wall material of the baked hollow silica microcapsule(abstract).    
It would have been obvious to one of ordinary skill in the art to substitute in the method of modified Lee,  as the first silica material an alkali metal silicate aqueous solution as taught by Nakada, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Regarding claim 9, modified Lee discloses all of the claim limitations as set forth above. Modified Lee does not disclose  the hollow silica precursor is baked to obtain the hollow silica particles.
Nakada teaches the hollow silica microcapsule is manufactured through a process (A) for mixing an organic solvent and a surfactant with an alkali metal silicate-containing aqueous solution to obtain a W/O type emulsion, a process (B) for mixing an aqueous solution containing an ammonium salt or the like of an inorganic acid with the obtained emulsion to form the hollow silica microcapsule, a process (C) for washing the hollow silica microcapsule without performing alcohol washing for removing the surfactant, drying the washed one and baking it at 300-800°C and a process (D) for performing the meso-perforation of the wall material of the baked hollow silica microcapsule(abstract).    
It would have been obvious to one of ordinary skill in the art to modify the method of modified Lee with the hollow silica precursor is baked to obtain the hollow silica particles as taught by Nakada, as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 10, modified Lee discloses all of the claim limitations as set forth above. Modified Lee further discloses  the baking temperature is from 300 to 800° C (Nakada, abstract).
13.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO2016/137456 A1),  further in view of Schacht et al., Science, Vol. 273, 9 August 1996, pp. 768-771 as applied to claim 1 above, in further view of Sun, et al. Advanced Materials, Vol. 15, No. 13, July 4, 2003, pp. 1097-1100 as cited in IDS dated 5/28/20.
Regarding claim 11, modified Lee discloses all of the claim limitations as set forth above. Modified Lee discloses nonionic surfactants such as alkylphenol polyoxyethylene, polyoxyethylene glycol alkyl ethers, polyoxypropylene glycol alkyl ethers, octylphenol ethoxylates orpoloxamers, more typically SDS, SDBS or CTAB (Lee, p. 6, lines 4-7) but does not explicitly disclose the surfactant is a polyoxyethylene/polyoxypropylene copolymer.
Sun teaches an efficient single step synthesis of hollow silica spheres with multilamellar structure and high uniformity in size which uses a poly(ethylene oxide)-poly(propylene oxide)-poly(ethylene oxide) ABA block copolymer based emulsion in combination with sodium silicate (p. 1097, Col. 2, lines 29-34).
It would have been obvious to one of ordinary skill in the art to substitute in the method of modified Lee, the surfactant is a polyoxyethylene/polyoxypropylene copolymer as taught by Sun, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724